Citation Nr: 9930503	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
partial tear of the lateral meniscus of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.

3.  Entitlement to a rating in excess of zero percent for 
hiatal hernia.

4.  Entitlement to a rating in excess of zero percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1979 to June 1993.  
He had prior active service lasting more than eight years and 
three months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for partial 
tear of the left, lateral meniscus and awarded a rating of 10 
percent, and granted service connection for hemorrhoids and 
hiatal hernia, assigning a zero percent rating for each such 
digestive system disorders.  In a February 1997 rating 
decision, the RO increased the rating for partial left 
lateral meniscus tear to 20 percent.  In a June 1999 rating 
decision, the RO awarded a separate rating of 10 percent for 
degenerative arthritis of the left knee.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant 

had full opportunity to present the increased-rating claim 
before the RO.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  The record contains no medical evidence which indicates 
that prior to January 21, 1997, the veteran's left knee had 
limitation of motion due to arthritis or that the left knee 
had more than mild recurrent lateral instability or 
subluxation.

2.  The veteran's left knee disorder is currently manifested 
by X-ray findings of degenerative changes and slight 
limitation of flexion, pain with flexion beyond 95 degrees, 
and moderate recurrent lateral instability.

3.  The veteran's disability from hiatal hernia is manifested 
by subjective complaints of intolerance to spicy and acidic 
foods, with occasional indigestion and pain, without clinical 
findings of two or more of the following symptoms: dysphagia; 
pyrosis; regurgitation; or substernal, arm or shoulder pain. 

4.  The veteran's disability from hemorrhoids is manifested 
by subjective reports of bleeding twice per month, and pain 
with bowel movements, without clinical findings of large or 
thrombotic, irreducible hemorrhoids, or excessive redundant 
tissue evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for disability associated with veteran's left knee 
were not met prior to January 21, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (1998); VAOPGCPREC 23-97 
(7/1/97).


2.  A disability evaluation higher than 20 percent for 
moderate recurrent lateral instability of the left knee is 
not warranted either under the schedular or extraschedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

3.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for traumatic degenerative arthritis, status 
post meniscectomy of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (1998); VAOPGCPREC 23-97 (7/1/97). 

4.  The criteria for a schedular rating in excess of zero 
percent for hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (1998).

5.  The criteria for a schedular rating in excess of zero 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).


Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

I.  Left Knee

Service medical records show that as early as January 1972, 
the veteran had complaints of pain and weakness in his left 
knee.  He had  recurrences of knee pain on subsequent 
occasions.  In June 1980, he complained of chronic knee pain 
with an increased in pain lasting seven days.  An examiner 
noted an impression of chronic retropatellar arthritis.  The 
veteran's left knee disorder was also diagnosed as 
chondromalacia and synovitis.  Notes of an orthopedic 
consultation in dated in February 1981 contain a diagnosis of 
torn left lateral medial meniscus.  The veteran 

underwent arthroscopic exploration of the left knee later in 
the same month.  A partial tear of the posterior horn of the 
left lateral meniscus was identified.  No surgery was 
performed, as nonoperative management was recommended.  The 
veteran underwent rehabilitation of the knee but continued to 
have intermittent episodes of left knee discomfort.  A 
referral for orthopedic treatment dated in July 1985 
indicates that the veteran twisted his left knee while 
falling down some stairs.  Thereafter, his complaints of and 
treatment for left knee pain became more frequent.  In March 
1987, his complaints were diagnosed as questionable 
patellofemoral syndrome.  Arthroscopy in April 1987 revealed 
normal menisci and an intact anterior cruciate ligament, 
without patellar chondromalacia.  The reported diagnosis was 
left knee pain of unknown etiology.  The veteran was referred 
for physical therapy.  In January 1988, the veteran's left 
knee symptoms were diagnosed as patellofemoral pain syndrome.  
Notes dated in March 1988 show that an examiner interpreted a 
bone scan as consistent with degenerative joint disease.  In-
service treatment notes dated as late as February 1990 show 
that the veteran was taking medication for knee pain.  At the 
time of his medical examination for separation from service, 
the veteran reported a history of "trick" or locked knee 
and swollen or painful joints.  An examiner elaborated by 
noting that the veteran had had three arthroscopic procedures 
on his left knee.  However, the examiner indicated that the 
veteran's lower extremities were clinically normal except for 
scars on the left knee.

A.  Rating Based on Lateral Instability or Subluxation

The veteran was granted entitlement to service connection for 
partial tear of the left lateral meniscus by the RO's August 
1993 rating decision.  Initially, a rating of 10 percent was 
assigned, effective from July 1, 1993.  In a February 1997 
rating decision, the RO awarded an increased rating of 20 
percent, effective from January 21, 1997.  The RO has 
utilized Diagnostic Code 5257 to evaluate the veteran's 
disability from partial tear of the left lateral meniscus.  
Under that diagnostic code, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation 

or lateral instability, and ratings of 10, 20, or 30 percent 
are assigned where such symptoms classified as slight, 
moderate, or severe, respectively, are manifested.

The claims folder does not contain any records of treatment 
for the veteran's left knee disorder after his separation 
from service.  The veteran has not identified the source of 
any post-service medical treatment.

The veteran's knee has been examined for rating purposes by 
VA twice since his separation from service.  In November 
1994, the veteran reported having three arthroscopic 
procedures, but denied meniscectomy and treatment with 
therapy and medication.  He complained of pain, stiffness, 
popping, and locking in the knee.  He complained of 
difficulty ascending and descending stairs.  With standing, 
he had a feeling of posterior movement.  He also complained 
of some hamstring tightness.  The examiner reported a 
diagnosis of patella femoral tendon joint syndrome and 
patellar tendonitis.

During the VA examination in May 1997, the veteran complained 
of occasional left knee buckling with walking.  He had a 
brace that he did not use due to pain and irritation.  He was 
observed to walk with a limp off the left knee.  He was able 
to walk on toes and heels, but the left knee tended to 
hyperextend.  He was able to squat, but the knee buckled 
outwardly.  There was slight effusion, but no deformity.  The 
joint was very tender and the posterior cruciate ligament was 
very lax.  Range of motion was from zero to 130 degrees, with 
pain on flexion from 95 to 130 degrees.  X-rays taken on 
January 21, 1997, showed mild degeneration of the 
patellofemoral joint.  The reported diagnosis was torn 
posterior cruciate ligament and medial meniscus with 
traumatic arthritis.

Based on the clinical findings reported during the May 1997 
VA examination, the Board finds that the veteran's disability 
from partial tear of the left lateral meniscus is manifested 
by moderate recurrent lateral instability.  The instability 
was demonstrated by lateral buckling when squatting and 
demonstrated laxity of the posterior cruciate ligament.  
However, the instability has not been clinically 

characterized as severe.  Nor does it appear that the 
disability is severe in its frequency.  During the most 
recent VA examination, the veteran reported that the knee 
buckled "sometimes."  The veteran was able to heel and toe 
walk and was able to squat.  The Board concludes that the 
criteria for a schedular rating in excess of 20 percent 
pursuant to Diagnostic Code 5257 have not been met.

As the veteran filed his claim within one year of his 
separation from service, the RO made the initial rating of 10 
percent effective from the date of his separation from 
service in July 1993.  As the rating was increased to 20 
percent effective from January 21, 1997, the question that 
remains is whether the veteran was entitled to a rating in 
excess of 10 percent prior to January 21, 1997.  The 
pertinent medical evidence includes findings made at or near 
the time of the veteran's separation from service and the 
report of the November 1994 VA knee examination.  At the time 
of the veteran's medical examination for separation from 
service, his lower extremities were described by an examiner 
as clinically normal except for scars on his left knee.  The 
November 1994 VA examination report contains no finding of 
instability or subluxation.  The Board finds no medical 
evidence in the claims folder that would support a finding 
that his left knee disorder was manifested by more than mild 
lateral instability or subluxation prior to January 21, 1997.  
The Board concludes that the criteria for a schedular rating 
in excess of 10 percent were not met prior to that date.

B.  Separate Rating for Arthritis of the Left Knee

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology ; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.


A recent precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), citing Esteban, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately for each disability.

In the RO's June 1999 rating decision, a separate 10 percent 
rating was assigned for degenerative joint disease of the 
left knee pursuant to Diagnostic Code 5010.  Under that 
diagnostic code, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
specific joint involved.  When however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for the joint affected by limitation of 
motion, to be combined, not added, with the rating of other 
manifestations of the affected joint.

Diagnostic Codes 5260 and 5261 evaluate knee disability based 
on limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a ten percent rating is assigned when 
flexion is limited to 45 degrees.  Higher evaluations may be 
assigned for greater degrees of limitation of flexion.  A ten 
percent rating may also be assigned pursuant to Diagnostic 
Code 5261 if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.  In this case, during the most 
recent VA examination, the veteran had full extension and 130 
degrees of flexion in the left knee.  Therefore, the criteria 
for a ten percent rating based on limitation of motion alone 
have not been met.

However, the medical evidence in the record shows that the 
veteran has both ligamentous laxity and degenerative 
arthritis shown by X-ray findings.  Although the limitation 
of motion associated with the arthritis did not warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
separate 10 percent rating for limitation of motion due to 
arthritis is assignable pursuant to Diagnostic Code 5010.

The Board finds no evidence indicating that prior to January 
21, 1997, the veteran had compensable limitation of motion of 
the left knee or arthritis by X-ray findings 

with limitation of motion.  Therefore, the Board concludes 
that the criteria for a separate rating based on Diagnostic 
Code 5010 were not met prior to that date.

The Board has considered whether higher or additional 
separate ratings are assignable under other diagnostic codes 
that pertain to knee disabilities.  However, in the absence 
of service-connected ankylosis or symptoms associated with 
removal of semilunar cartilage, the Board concludes that 
higher or separate schedular ratings are not for assignment.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259 (1998).

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's left knee disability, as 
discussed above, does not approximate the criteria for the 
next higher evaluation under 5260 or 5261, as he has full 
extension of the knee and 95 degrees of flexion without pain.  
The instability associated with the knee, although clinically 
demonstrated during the most recent VA examination, is not 
shown to be more closely characterized as severe than 
moderate.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1996); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  In this case, the clinical evidence 
indicates that the veteran's impairment from his left knee 
disorder is primarily manifested by painful motion beyond 95 
degrees of flexion, and by lateral instability.  The 
disability from painful motion has been considered and is 
compensated by the separate 10 percent rating based on 
limitation of motion due to arthritis.  The disability 
associated with gait disturbance and instability is 
anticipated and compensated by the 20 percent rating under 
Diagnostic Code 5257.  Concerning the other factors listed, 
the Board notes that there are no clinical findings of 
atrophy, weakness, incoordination, or excess fatigability.  
The evidence as a whole does not describe the presence of 
such additional factors as to warrant higher ratings than the 
ones confirmed by this decision of the Board. 

II.  Hiatal Hernia

During treatment in December 1988, an examiner noted the 
veteran's history of hiatal hernia.  The veteran was taking 
Zantac.  A barium swallow conducted in October 1989 revealed 
and small, sliding-type hiatal hernia.  Notes dated later in 
October 1989 indicated that the veteran's symptoms of 
gastroesophageal reflux had improved with medication.  The 
veteran history of hiatal hernia was noted at the time of his 
medical examination for separation from service.  No abnormal 
clinical findings were reported.

The veteran was granted entitlement to service connection for 
hiatal hernia by the RO's August 1993 rating decision.  The 
associated disability was rated zero percent disabling, 
effective from the date of the day following his separation 
from service.  The RO has utilized Diagnostic Code 7346 to 
rated the disability associated with hiatal hernia.  Under 
that diagnostic code, where there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptoms combinations 
productive of severe impairment of health, a 60 percent 
rating is assigned.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 

health.  A 10 percent rating is assigned where there are two 
or more of the symptoms associated with the 30 percent 
rating, although of less severity.

During a VA gastrointestinal examination in May 1997, the 
veteran reported having occasional indigestion and soreness.  
He reported an inability to eat acidic or spicy foods.  He 
told the examiner that he took Tagamet twice per day and 
Mylanta two to three times per day.  An abdominal examination 
was normal.  Bowel sounds were normal.  There were no masses, 
tenderness, or organomegaly.  The veteran currently weighed 
178 pounds-the highest he had weighed during the previous 
year.  There was no anemia, disturbance in motility, actual 
partial obstruction, reflux disturbance, or indication of 
pain.  An upper gastrointestinal radiology study revealed a 
sliding hiatal hernia without evidence of ulceration or 
reflux disease.

The Board finds that the veteran's disability from hiatal 
hernia is manifested by subjective complaints of intolerance 
to spicy and acidic foods, with occasional indigestion and 
pain, without clinical findings of two or more of the 
following symptoms: dysphagia; pyrosis; regurgitation; or 
substernal, arm, or shoulder pain.  The Board concludes that 
the criteria for a schedular rating in excess of zero percent 
have not been met.

Nor does the veteran's disability picture from hiatal hernia 
more closely approximate the criteria for the next higher 
schedular rating of 10 percent, as the digestive disorder is 
not manifested by more than subjective complaints and a 
radiographic finding of a hiatal hernia.  The veteran's 
complaints did not include dysphagia; pyrosis; or 
regurgitation;, or substernal, arm, or shoulder pain.

III.  Hemorrhoids

The veteran was treated for hemorrhoids in June 1981.  He had 
a recurrence of hemorrhoidal discomfort in November 1984.  In 
February 1985, the veteran sought emergency treatment for 
increased pain from hemorrhoids.  On examination, there was 
one, small, nonthrombosed hemorrhoid.


The veteran was granted service connection for hemorrhoids by 
the RO's August 1993 rating decision.  The RO assigned a 
rating of zero percent utilizing Diagnostic Code 7336.  Under 
that diagnostic code, external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  Large or 
thrombotic hemorrhoids that are irreducible, with excessive 
or redundant tissue, evidencing frequent recurrences, are 
rated 10 percent disabling.  Hemorrhoids with mild or 
moderate manifestations are rated zero percent disabling.

During the May 1997 VA hemorrhoids examination, the veteran 
reported that his hemorrhoids were bleeding and painful.  The 
hemorrhoids itched and were painful with bowel movements.  
The veteran used suppositories and Preparation H for relief.  
He denied having had surgery for hemorrhoids.  On 
examination, there were only minimal, Grade I hemorrhoids 
with no current evidence of bleeding or thrombosis.  The 
veteran reported that he had bleeding twice per month.  There 
was no evidence of soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia, or fecal leakage.  The 
reported diagnosis was Grade I hemorrhoids.

The Board has reviewed the entire record and finds no 
indication that the veteran's hemorrhoids are manifested by 
more than moderate symptoms.  There are no clinical findings 
that he has large or thrombotic, irreducible hemorrhoids, or 
excessive redundant tissue evidencing frequent recurrences.  
The Board finds that the veteran's disability from 
hemorrhoids is manifested by subjective reports of bleeding 
twice per month, and pain with bowel movements, without 
clinical findings of large or thrombotic, irreducible 
hemorrhoids, or excessive redundant tissue evidencing 
frequent recurrences.  The Board concludes that the criteria 
for a schedular rating in excess of zero percent have not 
been met.

When considered in the context of 38 C.F.R. § 4.7, the Board 
finds that the veteran's disability picture from hemorrhoids 
does not more closely approximately the criteria for the next 
higher schedular rating of 10 percent.  During the most 

recent VA examination, the examiner reported no objective 
finds indicative of frequent recurrences.  There was no 
evidence of soiling, incontinence, tenesmus, dehydration, 
malnutrition, anemia, or fecal leakage.

IV.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect each 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 20 percent rating under 
Diagnostic Code 5257 contemplates moderate recurrent lateral 
instability or subluxation of the knee.  A higher schedular 
rating is provided for severe recurrent lateral instability 
or subluxation.  There are higher ratings assignable for 
arthritis manifested by limitation of motion, but the medical 
evidence reflects that the veteran's left knee does not have 
such limitation of motion which would warrant a compensable 
rating on that basis alone.  There are also higher schedular 
ratings assignable for disability from hiatal hernia and 
hemorrhoids.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
left knee disorder, hiatal hernia, or hemorrhoids, nor is it 
otherwise shown that such disorders so markedly interfere 
with employment as to render impractical the application of 

regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.


ORDER

An increased rating for partial tear of the lateral meniscus 
of the left knee is denied.  An increased rating for 
degenerative arthritis of the left knee is denied.  Increased 
ratings for hiatal hernia and hemorrhoids are denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

